Judgment, Supreme Court, Bronx County (George Covington, J.), rendered March 2, 1995, convicting defendant, after a jury trial, of assault in the second degree, endangering the welfare of a child and resisting arrest, and sentencing him to concurrent prison terms of 21/s to 7 years, 1 year, and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence from which the jury could infer the requisite culpable mental state for each crime.
Defendant’s request for a missing witness charge was properly denied. Defendant failed to make the necessary initial showing with respect to the elements required for such a charge (see, People v Gonzalez, 68 NY2d 424, 427-428). Concur— Rosenberger, J. P., Wallach, Nardelli, Williams and Colabella, JJ.